COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
 
SOCORRO INDEPENDENT SCHOOL DISTRICT,
 
Appellant,
 
v.
 
DELIA GONZALEZ,
 
Appellee.
 
 


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '

 


 
 
                  No. 08-11-00065-CV
 
Appeal from the
 
448th
  Judicial District Court
 
of El
  Paso County, Texas 
 
(TC# 2010-639) 
 



MEMORANDUM
 OPINION
 
Appellant has
filed an unopposed motion to dismiss this appeal.  See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and the appeal is
dismissed.  Costs of appeal are assessed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
 
February 29, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.